Citation Nr: 0704636	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 2000 to 
December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005, the RO denied the veteran's claim for 
service connection for PTSD because the veteran did not 
provide the specific information needed to verify the claimed 
stressors.  The RO concluded that the available evidence was 
not sufficient to confirm that the veteran engaged in combat 
or was a prisoner of war.  Since this determination was made, 
detailed information has been submitted by the veteran where 
he identifies the names of two soldiers he saw killed in Iraq 
on April 3, 2003.  The veteran's records reflect that he 
served in the Southwest Asia from February 18, 2003 to June 
20, 2003, and his unit was Bravo Company, 2/4 FA Battalion.  
His claimed stressors have not yet been verified.  It is 
noted that there is evidence on file which already 
establishes a diagnosis of PTSD based on traumatic combat 
activities.  

In June 2005, the veteran submitted his substantive appeal to 
the Board.  On the veteran's appeal form, he indicated that 
he observed the bodies of two soldiers, who were his friends, 
who were killed in action while stationed in Iraq in April 
2003.  The veteran provided the names of the two soldiers who 
were killed.  It is necessary to verify the information 
provided by the veteran.  

The Board finds that additional development is necessary in 
order to corroborate the veteran's claimed stressors and 
relate them to his diagnosed PTSD.  As such, a remand is 
necessary in order for VA to attempt to verify the veteran's 
claimed stressors using the specific information provided by 
the veteran in his appeal to the Board.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to verify the 
stressors claimed in the veteran's appeal.  
The RO should attempt to corroborate the 
veteran's claimed stressors, including the 
events the veteran described as occurring on 
April 3, 2003, and any others for which he 
provides sufficient identifying information.  
Appropriate information, including the 
soldiers' names and the unit of the veteran, 
should be forwarded to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to verify the date, place and unit 
of these soldiers who were killed and the 
location for the veteran's unit.  
Thereafter, a specific determination as to 
whether each claimed stressor is 
sufficiently verified must be made.  

2.	If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder found 
to be present.  The stressor(s) which has 
been determined to be corroborated by the 
evidence of record should be identified for 
the examiner and the examiner should be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD have 
been satisfied.  The examiner should 
determine whether the veteran meets the 
diagnostic criteria for PTSD and identify 
the stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The claims file should be made available for 
the examiner and that it was available 
should be noted in the report.  The 
rationale for all opinions should be 
provided.  

3.	After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  The entirety of 
the evidence should be considered.  If the 
claim remains denied, the veteran should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


